         Case
          Case1:20-cr-00202-LAP
               1:20-cr-00202-LAP Document
                                  Document31-1
                                           32 Filed
                                               Filed05/11/20
                                                     05/11/20 Page
                                                               Page11ofof99



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                         Protective Order

                 v.                                                              20 Cr. 202 (LAP)
                                                                              S1 20 Cr. 202 (LAP)
 Jamel Jones,
 Michael Latimer,
 Justin Rivers, and
 Keith Lynch
                            Defendants.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court

hereby finds and orders as follows:

       1. Disclosure Material. The Government has made and will make disclosure to the

defendants of documents, objects and information, including electronically stored information

(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the

Government’s general obligation to produce exculpatory and impeachment material in criminal

cases, all of which will be referred to herein as “disclosure material.” The Government’s disclosure

material may include material that (i) affects the privacy and confidentiality of individuals; (ii)

would impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged

individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is

not authorized to be disclosed to the public or disclosed beyond that which is necessary for the

defense of this criminal case. Further, disclosure material may be contained within ESI that the

Government has seized, pursuant to warrants issued during the course of the investigation, from

various cell phones and social media accounts.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,
           Case
            Case1:20-cr-00202-LAP
                 1:20-cr-00202-LAP Document
                                    Document31-1
                                             32 Filed
                                                 Filed05/11/20
                                                       05/11/20 Page
                                                                 Page22ofof99



referred to herein as “sensitive disclosure material,” contains information that (a) identifies, or

could lead to the identification of, witnesses who may be subject to intimidation or obstruction,

and whose lives, persons, and property, as well as the lives, persons and property of loved ones,

will be subject to risk of harm absent the protective considerations set forth herein; or (b) reflects

personal identification information (including but not limited to addresses, phone numbers, social

security numbers, dates of birth, and/or account numbers) and other highly personal information,

such as medical records. The Government’s designation of material as sensitive disclosure material

will be controlling absent contrary order of the Court.

       3. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation. It will also

afford the defense prompt access to those materials, which will facilitate the preparation of the

defense.

       4.    Good Cause. There is good cause for entry of the protective order set forth herein.

ACCORDINGLY, IT IS HEREBY ORDERED:

       5. The Government is authorized to disclose to counsel for the defendants, for use solely

as permitted herein, the entirety of any seized ESI that may contain disclosure material. The

defendant, defense counsel, and personnel for whose conduct counsel is responsible, i.e., personnel

employed by or retained by counsel, may review the seized ESI disclosure material to identify

items pertinent to the defense. They shall not further disseminate or disclose any portion of the

seized ESI disclosure material except as otherwise set forth under this Order.

       6. Disclosure material shall not be disclosed by the defendant or defense counsel,


                                                  2
         Case
          Case1:20-cr-00202-LAP
               1:20-cr-00202-LAP Document
                                  Document31-1
                                           32 Filed
                                               Filed05/11/20
                                                     05/11/20 Page
                                                               Page33ofof99



including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any

disclosure material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any disclosure material to the media or any third party

except as set forth below.

       7. Disclosure material that is not sensitive disclosure material may be disclosed by

counsel to:

              (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action; and

              (b) Prospective witnesses for purposes of defending this action.

       8. The Government may authorize, in writing, disclosure of disclosure material beyond

that otherwise permitted by this Order without further Order of this Court.

       9. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       10. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI material, within 30 days of the expiration of the period for direct appeal

from any verdict in the above-captioned case; the period of direct appeal from any order dismissing

any of the charges in the above-captioned case; or the granting of any motion made on behalf of

the Government dismissing any charges in the above-captioned case, whichever date is later. If


                                                   3
         Case
          Case1:20-cr-00202-LAP
               1:20-cr-00202-LAP Document
                                  Document31-1
                                           32 Filed
                                               Filed05/11/20
                                                     05/11/20 Page
                                                               Page44ofof99



disclosure material is provided to any prospective witnesses, counsel shall make reasonable efforts

to seek the return or destruction of such materials.

       11. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material. All such persons shall

be subject to the terms of this Order. Defense counsel shall maintain a record of what information

has been disclosed to which such persons.

       12. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.




                                                 4
            Case
             Case1:20-cr-00202-LAP
                  1:20-cr-00202-LAP Document
                                     Document31-1
                                              32 Filed
                                                  Filed05/11/20
                                                        05/11/20 Page
                                                                  Page55ofof99



                                   Retention of Jurisdiction
       13. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   GEOFFREY S. BERMAN
   United States Attorney

by: _____________________________                      Date: ___4/3/2020___________
    Jamie Bagliebter
    Assistant United States Attorney

   ___________________________                         Date: _____________________
   Leonardo Aldridge
   Counsel for Jamel Jones

   ___________________________                         Date: _____________________
   Telesforo Del Valle, Jr.
   Counsel for Michael Latimer

   ___________________________                         Date: _____________________
   Eric Franz
   Counsel for Justin Rivers

   ___________________________                         Date: _____________________
   David Bertan
   Counsel for Keith Lynch


SO ORDERED:

Dated: New York, New York
       April 3, 2020
                                                _______________________________________
                                                THE HONORABLE LORETTA A. PRESKA
                                                UNITED STATES DISTRICT JUDGE

                                               5
Case
 Case1:20-cr-00202-LAP
      1:20-cr-00202-LAP Document
                         Document31-1
                                  32 Filed
                                      Filed05/11/20
                                            05/11/20 Page
                                                      Page66ofof99
Case
 Case1:20-cr-00202-LAP
      1:20-cr-00202-LAP Document
                         Document31-1
                                  32 Filed
                                      Filed05/11/20
                                            05/11/20 Page
                                                      Page77ofof99
            Case
             Case1:20-cr-00202-LAP
                  1:20-cr-00202-LAP Document
                                     Document31-1
                                              32 Filed
                                                  Filed05/11/20
                                                        05/11/20 Page
                                                                  Page88ofof99



                                   Retention of Jurisdiction
       13. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   GEOFFREY S. BERMAN
   United States Attorney

by: _____________________________                      Date: _____________________
    Jamie Bagliebter
    Assistant United States Attorney

   ___________________________                         Date: _____________________
   Leonardo Aldridge
   Counsel for Jamel Jones

   ___________________________                         Date: _____________________
   Telesforo Del Valle, Jr.
   Counsel for Michael Latimer

   ___________________________                               4/4/20
                                                       Date: _____________________
   Eric Franz
   Counsel for Justin Rivers

   ___________________________                         Date: _____________________
   David Bertan
   Counsel for Keith Lynch


SO ORDERED:

Dated: New York, New York
       April __, 2020
                                                _______________________________________
                                                THE HONORABLE LORETTA A. PRESKA
                                                UNITED STATES DISTRICT JUDGE

                                               5
            Case
             Case1:20-cr-00202-LAP
                  1:20-cr-00202-LAP Document
                                     Document31-1
                                              32 Filed
                                                  Filed05/11/20
                                                        05/11/20 Page
                                                                  Page99ofof99



                                   Retention of Jurisdiction
       13. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   GEOFFREY S. BERMAN
   United States Attorney

by: _____________________________                      Date: _____________________
    Jamie Bagliebter
    Assistant United States Attorney

   ___________________________                         Date: _____________________
   Leonardo Aldridge
   Counsel for Jamel Jones

   ___________________________                         Date: _____________________
   Telesforo Del Valle, Jr.
   Counsel for Michael Latimer

   ___________________________                         Date: _____________________
   Eric Franz
   Counsel for Justin Rivers

   Agreed: David Bertan
   ___________________________                               April 10, 2020
                                                       Date: _____________________
   David Bertan
   Counsel for Keith Lynch


SO ORDERED:

Dated: New York, New York
       April __, 2020
                                                _______________________________________
      May 11, 2020
                                                THE HONORABLE LORETTA A. PRESKA
                                                UNITED STATES DISTRICT JUDGE

                                               5
